USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1795                                    UNITED STATES,                                      Appellee,                                          v.                                  RONY E. ORELLANA,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                 [Hon. Francis J. Boyle, Senior U.S. District Judge]                                         __________________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Stahl, Circuit Judges.                                            ______________                                 ____________________            Rony E. Orellana on brief pro se.            ________________            Sheldon  Whitehouse,  United  States  Attorney, and  Stephanie  S.            ___________________                                  _____________        Browne, Assistant United States Attorney, on brief for appellee.        ______                                 ____________________                                  NOVEMBER 14, 1996                                 ____________________                 Per Curiam.   Having read carefully  the record in  this                 __________            case,  including the  briefs of  the  parties, we  affirm the            denial of  appellant Orellana's  motion for return  of seized            property.                 Orellana's  sole  claim argued  on  appeal  is that  the            administrative  forfeiture of  money seized  from him  at the            time  of his arrest violated  due process because  he did not            receive  adequate  prior notice  of the  intended forfeiture.            However, the record indicates  that prior notice was sent  by            first class mail  to the detention  center in which  Orellana            was  at the  time incarcerated.    Generally, notice  sent by            ordinary mail to  an address at which  the intended recipient            resides  is sufficient  to meet the  requirements of  the due            process clause.   See Weigner v.  City of New York,  852 F.2d                              ___ _______     ________________            646  (2d Cir.  1988),  cert. denied,  488  U.S. 1005  (1989).                                   _____ ______            "[T]he  proper  inquiry  is  whether  the [government]  acted            reasonably in  selecting the  means likely to  inform persons            affected, not whether  each property owner  actually received            notice."   Id. at 649; see also  United States v. Giraldo, 45                       __          ___ ____  _____________    _______            F.3d  509,  511  (1st  Cir.  1995).  Contrary  to  Orellana's            suggestion,  notice  by  certified   mail  is  not  required.            Weigner, 852  F.2d at 650-51.  Furthermore,  Orellana made no            _______            clear  claim below that he  did not receive  actual notice of            the intended  forfeiture and no  allegation at  all that  the            government  was aware that the  notice had not been received.                                         -2-            In  these circumstances,  we see  no error  in the  denial of            Orellana's motion for return of his seized property.                 Affirmed.                 ________                                         -3-